United States Court of Appeals
                       For the First Circuit


No. 16-1466

 DALE DORAN, individually and on behalf of all persons similarly
                            situated,

                        Plaintiff, Appellant,

  MICHAEL J. COAKLEY, individually and on behalf of all persons
 similarly situated; MARK MORIARITY, individually and on behalf
                of all persons similarly situated,

                             Plaintiffs,

                                 v.

 J. P. NOONAN TRANSPORTATION, INC.; CLANCY TRANSPORTATION, INC.;
 J. PETER NOONAN, SR.; J. PETER NOONAN, JR.; CHRISTOPHER NOONAN;
                           PAUL NOONAN,

                       Defendants, Appellees.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

            [Hon. William G. Young, U.S. District Judge]


                               Before

                    Lynch, Baldock,* and Kayatta,
                           Circuit Judges.


     David A. Cohen, with whom The Basil Law Group, P.C., John A.
Kiernan, Michael D. Chefitz, and Bonner, Kiernan, Trebach &
Crociata, LLP were on brief, for appellant.
     Geoffrey P. Wermuth, with whom Kathryn M. Murphy and Murphy,

     *   Of the Tenth Circuit, sitting by designation.
Hesse, Toomey & Lehane, LLP were on brief, for appellees.


                          April 5, 2017
            KAYATTA, Circuit Judge.          The district court in this case

entered an interlocutory order dismissing most but not all of

plaintiffs' claims.       At plaintiffs' urging, the district court

then remanded the case to the state court from which it was

removed. One of the plaintiffs thereafter filed a notice appealing

the remand order, followed by a brief devoted to challenging the

interlocutory order that dismissed most of his claims.                   For the

following reasons, our rules and precedent require that we deem

plaintiff's right to embark on this appellate foray waived.

                                        I.

            We   recite   the   facts    of    this    case   briefly,   drawing

primarily from the undisputed facts contained in the record and

plaintiff's opening brief.

            Plaintiff Dale Doran is a professional truck driver who

was previously employed by defendant J. P. Noonan Transportation,

Inc. ("JPN").1      JPN is a Massachusetts-based corporation and

federally   authorized     motor   carrier      that    transports   petroleum

products such as gasoline, diesel fuel, and home heating oil

throughout the northeastern United States.                During his at-will



     1 The record reflects a dispute as to whether Doran's employer
is JPN or codefendant Clancy Transportation, Inc. Nevertheless,
because plaintiff's brief states that he was employed by JPN, and
because defendants state in their brief that "[f]or purposes of
this appeal, [they] are satisfied with the Plaintiff's Statement
of the Case/Factual Background," we describe JPN as Doran's
employer.


                                   - 3 -
employment for JPN, Doran worked out of JPN's terminal in Hooksett,

New Hampshire.      Doran typically drove fourteen hours per day

without taking any paid breaks.     Doran claims that under the terms

of an oral contract with JPN, he was to be paid 30% of the "gross

revenue" earned by the truck each day.           From 2009 to 2014, JPN

charged a "fuel surcharge" to many of its customers to account for

"rapidly fluctuating changes" in the cost of the fuel used by the

delivery trucks.       Doran delivered loads for JPN for which JPN

charged the fuel surcharge.       He did not receive any portion of

these surcharges.

                                   II.

            On June 19, 2015, Doran and two other named plaintiffs

filed   a   putative    class   action    suit   against   defendants   in

Massachusetts Superior Court, raising a variety of statutory and

common law claims.     Defendants successfully sought removal of the

suit to the United States District Court for the District of

Massachusetts pursuant to the removal provision of the Class Action

Fairness Act ("CAFA"), 28 U.S.C. § 1453.

            On February 26, 2016, the district court granted without

written explanation defendants' motion for summary judgment as to

all of plaintiffs' statutory claims and all but one of plaintiffs'

common law claims.     Shortly thereafter, the district court issued

an order in which it determined that "the jurisdictional amount is

measured as of the time of removal, and that '[e]vents subsequent


                                  - 4 -
to removal that reduce the amount in controversy do not divest a

federal court of CAFA jurisdiction.'"               Accordingly, the court

concluded that it continued to retain "original jurisdiction over

this action" even though its grant of partial summary judgment

reduced the amount in controversy below $5,000,000.                  The court

went on to conduct a trial on Doran's remaining common law claim,

which resulted in a jury verdict for JPN.

             On March 24, 2016, the district court held a status

conference.       Noting that it had a "jurisdictional" question, the

court stated that it "had little trouble with how the Court's

jurisdiction under the Class Action Fairness Act played out against

the original scope of [plaintiffs'] complaint because it's a

putative class action and [plaintiffs] had all those [statutory]

claims . . . for which [they] could get attorneys fees and the

like."   The court then observed that "most of [plaintiffs' claims]

went by the boards," but that plaintiffs "have a right to appeal."

             The court proceeded to reiterate that it had "no doubt"

not only that it "had jurisdiction over the complaint as originally

crafted," but also that it "had supplementary jurisdiction to take

the next step and indeed [it] ha[s] supplementary jurisdiction to

follow this thing through to conclusion."                However, the court

expressed concern insofar as the court was "going to have to have

a   run-up   to    a   trial"   and   it   was   "not   so   sure   [it]   ha[s]

jurisdiction" to do so.


                                      - 5 -
             After     confirming       that     the      case        originated      in

Massachusetts Superior Court, the court suggested that "maybe [it]

should send [the case] back."           In response, counsel for Doran and

the other plaintiffs announced that they "agree[d]" with the

court's suggestion of a remand, because "even though the Court had

original jurisdiction at the time the case was removed," the

court's     summary     judgment    ruling       divested        it    of     "original

jurisdiction."        Defendants' counsel disputed that the court had

lost   jurisdiction,      but    nevertheless          concluded      that,     because

plaintiffs had not moved for class certification, he was "not sure

there's   anything     [he]     could    say    that    matters       at    this   point

frankly."

             Acknowledging that "there [wa]s no motion for class

certification before the Court," the district court announced that

it would remand the case to state court, as plaintiffs said it

should.   An Order of Remand issued on March 29, 2016.                      Twenty-nine

days later, Doran filed a Notice of Appeal in which he stated the

following:     "Notice is hereby given that Dale Doran . . . hereby

appeals to the United States Court of Appeals for the First Circuit

from an Order of Remand entered in this action on March 29, 2016."

                                        III.

             Doran asks us to review the summary judgment order issued

by the district court before it remanded the remaining claims to

state court.     His notice of appeal, however, does not mention or


                                        - 6 -
even hint at any attempt to appeal that order.       The Federal Rules

of Appellate Procedure state that a notice of appeal "must . . .

designate the judgment, order or part thereof being appealed."

Fed. R. App. P. 3(c)(1)(B).   The case law, in turn, states that we

have no basis to reverse an order not so designated.           See, e.g.,

Santos-Santos v. Torres-Centeno, 842 F.3d 163, 169 (1st Cir. 2016).

          Doran's briefs on appeal describe the order of remand

designated in his notice as a "final judgment."         Although Doran

does not say so, we might infer from this description the beginning

of an effort to invoke this circuit's practice of reading a notice

of appeal from the "final judgment" as effectively designating all

interlocutory rulings that "merge in the judgment."          United States

ex rel. Booker v. Pfizer, Inc., 847 F.3d 52, 55 (1st Cir. 2017)

(quoting John's Insulation, Inc. v. L. Addison & Assocs., Inc.,

156 F.3d 101, 105 (1st Cir. 1998)).       But, if the order of remand

is a final judgment, then it is a final judgment to which Doran

affirmatively acquiesced.

          Though   we   provide   litigants    an   escape    hatch   from

judgments to which they consent, it is a narrow one:           if a party

consents to a final judgment in order to appeal prior orders

leading up to that judgment, the party may appeal those orders so

long as it reserves the right to do so.       Robb Evans & Assocs., LLC

v. United States, Nos. 15-2540, 15-2552, 2017 WL 836055, at *3

(1st Cir. March 3, 2017) (quoting BIW Deceived v. Local S6, Indus.


                                  - 7 -
Union of Marine & Shipbuilding Workers, 132 F.3d 824, 828 (1st

Cir. 1997)).       And while an "unequivocal" statement of an intent to

appeal may serve as sufficient evidence of such a reservation, see

BIW   Deceived, 132 F.3d   at   828,    Doran    never   voiced     any   such

intention,     apparently       because--as    counsel     explained      at    oral

argument before this court--the decision to appeal had not yet

been made when remand was sought.

             The    foregoing    exhausts     our     survey   of   the   possible

indulgences that a panel of judges might arguably grant under

current law on this record.           Even if we were to treat the remand

order as the equivalent of a "final judgment," then it would be a

judgment to which Doran consented without clearly reserving the

right to appeal any ruling that may have merged into that judgment.

                                       IV.

             We dismiss the appeal, without affirming or reversing

the district court's summary judgment ruling.




                                      - 8 -